Baeeows, J.
The original petition to the county commissioners is not technically accurate. It is no model for imitation. It is not sufficient as a petition for the alteration of any highway, for want of a definite description of the way or ways to be altered, and the termini thereof, and the character of the alterations proposed. The granting of the prayer thereof by the county commissioners can have no effect to discontinue either of the “ highways leading from Webb’s Mills, in Casco, through the town of Raymond,” or any part or portion of them. It was not apparently designed or intended to make a change in those highways or either of them — but to alter the course of travel by the location of one or the other of two new routes which are' specifically described in the original petition. Neither of the proposed new routes commences and ends in either one of the old roads, but they form diagonals of different lengths between the two old roads. Herein, as well as in other particulars the case differs from Commonwealth v. Cambridge, 7 Mass., 158, relied on by the petitioners for certiorari.
It is true that the word “ alteration ” occurs in the original petition, and the word “location” does not; but still, unsldllfully as it is expressed, we think the true intent is discoverable, and should govern. Nor is the real character and scope of the peti*115tion doubtful. Framed as this petition is, there can be no danger of misapprehension as to the nature and substance of the issue. What the petitioners desired to have the commissioners do is distinctly set forth, and it proves to be — not the alteration of either of the existing roads, but the establishment of a new route. The word “alteration” is not used in any strict or technical sense; and this plainly appears by the context and the general tenor of the petition. It is in substance a petition for a location, and not for an alteration. Thus the commissioners understood and treated it. They return that, upon due notice, they “proceeded with the parties and viewed the route prayed for in said petition, and other routes and roads connected therewith” — gave the required hearing and “adjudged and determined that common convenience and necessity do require the alteration prayed for ; and in pursuance of the foregoing adjudication .... proceeded to make said alteration or location as follows:” and thereupon they proceed to describe a location substantially agreeing with one of the routes suggested in the petition.
While we deprecate the careless use of language, which has naturally enough resulted in this needless delay and expense, we think enough appeal’s in the original petition to give the county commissioners jurisdiction in the premises to locate a new highway, thereby .in effect making an alteration in the old course of travel, but not in fact making an alteration in any existing road. Our attention has not been called to any irregularity in the proceedings sufficient to justify us in quashing them.

Writ of certiorari denied.


Petition dismissed.

Appleton, O. J., Walton, Dickerson and Peters, JJ., concurred.